DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  In line 6, it appears the word “of” should be added after ‘acceptance’.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “chest unit” in claims 15 and 19 with specification support in published [0050].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, lines 3-4, “the associated internal measurement” lacks antecedence.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zellers et al (US 8,391,956 -cited by applicant).
Re claims 1, 12, 13, 15, 19: Zellers discloses a method wherein a paddle/chest unit and at least one surface ECG electrode are positioned on a chest of a patient (col 4, lines 1-13; see block 60; Figure 7; see the ECG pads 64), the method comprising: 
sensing a surface ECG data waveform with the at least one surface ECG electrode (col 4, lines 11-13; see the ECG pads that provide data); 
transmitting the surface ECG data from the at least one surface ECG electrode to the paddle unit (col 4, lines 1-13; see the ECG pads added as part of the block 60); 
wirelessly transmitting the surface ECG data from the paddle unit to a mobile device (col 4, lines 43-63; col 15, lines 31-45; see the pads added to block 60 which is connected to mobile unit 20 via cable 56 and wherein the cable is removed in a wireless arrangement); 
displaying an image of the surface ECG data on the mobile device (col 10, lines 8-12; col 15, lines 59-67; see the displayed waveform); 
receiving a selection of at least a portion of the image of the surface ECG data on the mobile device thereby creating a first snapshot (Figure 12f; see the ‘snapshot’ which is a selection); 
receiving acceptance of the first snapshot data on the mobile device (Figure 12f; wherein the figure shows control of a touchscreen wherein the processes include a signal that accepts the selection and moves to the next process); 
receiving a surface measurement on the mobile device (col 15, lines 59-67, Figure 12f; see the surface measurement of the ECG signal from the chest electrodes as an ECG snapshot/image that is different from claimed “first snapshot”, as the snapshots are compiled/appended together); 
associating the surface measurement with the first snapshot (Figure 12f; see that the snapshots/images are compiled/appended together, thereby being associated with one another); 
saving the first snapshot in association with the surface measurement to an electronic record of the patient (Figure 12f; see that the compiled/appended snapshots are saved);  
establishing a connection between a stylet to the paddle unit, wherein the stylet and a catheter are located within a patient’s vasculature (col 3, lines 33-39; col 15, lines 59-67; see the catheter and stylet; col 4, lines 61-63; see the cable connecting the block 60 to the stylet); 
sensing internal ECG waveform data with the stylet (col 4, lines 1-13; see the data from the stylet);
transmitting the internal ECG data from the stylet to the paddle unit (col 4, lines 61-63; see the cable connection to the block 60 for transmission); and 
wirelessly transmitting the internal ECG data from the paddle unit to the mobile device (col 15, lines 31-45; wherein the information from the block 60 is transmitted wirelessly).
Re claim 2: The method includes displaying an image of the internal ECG data on the mobile device (col 4, lines 61-63; col 15, lines 59-67; see the ECG data from the catheter/stylet); receiving a selection of a portion of the image of the internal ECG data on the mobile device thereby creating a second snapshot (Figure 12f; see one of the snapshots obtained by selected a portion of the displayed waveform); and receiving acceptance of the second snapshot on the mobile device (Figure 12f; see that the snapshots are controlled on a touchscreen wherein the processes include a signal that accepts the selection and moves to the next process).
Re claim 3: At least two surface ECG electrodes are positioned on the chest of the patient (see Figure 7).
Re claim 5: The method includes receiving an internal measurement on the mobile device (col 15, lines 59-67, Figure 12f; see the internal measurement of the ECG signal from the catheter/stylet as an ECG snapshot/image that is different from claimed “second snapshot”, as the snapshots are compiled/appended together); associating the internal measurement with the second snapshot (Figure 12f; see that the snapshots/images are compiled/appended together, thereby being associated with one another); and saving the second snapshot with the internal measurement to the electronic record of the patient (Figure 12f; see that the compiled/appended snapshots are “Saved”).
Re claims 6, 7: The method includes selecting an alphabetic icon on the mobile device to accept the image of the surface ECG data (Figure 12f; see the alphabetic “Snapshot ECG” icon that is touched to accept).
Re claim 8: The surface ECG data comprises a surface ECG waveform and the internal ECG data comprises an internal ECG waveform (col 4, lines 1-13; see the addition of the ECG pads to provide the waveforms).
Re claim 10: The method includes selecting on the mobile device an internal measurement icon (Figure 12f; see the “Start” icon on the touch screen).
Re claim 11: The method includes displaying the first and second snapshots with their associated surface or internal measurement (Figure 12f; see the ‘display’ of the appended and saved images).
Re claim 14: The mobile device is configured to be touchscreen (col 15, lines 22-30).
Re claims 16, 17: The catheter is a peripherally inserted central catheter and has a tip (Figure 7; see the tip of 30 and col 15, lines 59-67 wherein the catheter is peripherally inserted toward the heart).
Re claim 18: The method comprising the step of: advancing the catheter tip towards a heart of the patient; and wherein the transmitted internal ECG waveform data changes as a result of the advancement of the catheter tip towards the heart (col 15, lines 59-67; see the catheter advanced toward the heart wherein the waveform changes as it advances).
Re claim 20: The chest unit may further comprise a coil configured to generate a magnetic field (col 4, line 52; see the coils 24abc).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zellers et al (US 8,391,956 -cited by applicant), as applied to claim 1, in view of Grunwald (US Pub 2001/0196248 -cited by applicant).
Re claims 4, 9: Zellers discloses all features except that the surface measurement on the mobile device is taken by a ruler or displaying a heart rate of the patient. However, Grunwald teaches of a method for determining catheter navigation and localization wherein a surface measurement is entered and wherein a heart rate is displayed [0181, 0121; see the measurement of the length of the CVC for a patient and see the display of the heart rate]. It would have been obvious to the skilled artisan to modify Zellers, to determine the length and display the heart rate as taught by Grunwald, in order to facilitate the catheter procedure and provide improved patient information. Furthermore, it would have been obvious to utilize a ruler to provide the length measurement as such is a well-known manner in which to obtain a length measurement. The Examiner takes Official Notice of this. 

Response to Arguments
Applicant's arguments filed 8/18/22 have been fully considered but they are not persuasive. Regarding the art rejection, Applicant argues that Zellers does not disclose “receiving a surface measurement on the mobile device”, “associating the surface measurement with the first snapshot”, and/or “saving the first snapshot in association with the surface measurement to an electronic record of the patient”. Respectfully, the Examiner disagrees and finds that these limitations are met by Zellers. It is noted that the reference to “surface measurement” appears to be the same limitation taken from the canceled portion of claim 2. This previous limitation of “entering a surface measurement” is taken to mean that a surface measurement is input/entered at the mobile device and was considered obvious in view of Grunwald. However, limitation in the independent claims now refers to “receiving a surface measurement on the mobile device”, which does not require that the surface measurement be something that is input and/or entered. The instant rejection sets forth that the receiving of a surface measurement corresponds to the ECG signal from the chest electrodes that are received at the mobile device and then used to generate an ECG snapshot/image. Therefore, both the claimed “first snapshot” and the “surface measurement” correspond to different ECG snapshots/images that are compiled/appended and then saved together. These snapshots/images are also considered as being either snapshots/images of surface data or internal data (Re: claim 2) because they are generated from both surface and internal ECG data (two surface inputs and one internal catheter input).

The previous specification objection, 112a, and 112b rejections are withdrawn due to amendments. The 112f interpretation is maintained (note that the interpretation is only for “chest unit” in claims 15 and 19, and does not apply to claim 20 as Applicant states; The “chest unit” is claim 20 is further defined by structure and, therefore the interpretation cannot apply). The term “unit” is a generic placeholder accompanied by functional language and the inclusion of “chest” does not correspond to a structural term. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793